                                                Case 5:18-md-02834-BLF Document 692 Filed 06/09/21 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES, INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                            UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                                 SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONAL WEB TECHNOLOGIES,            Case No.: 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION,
                                                                                            Case No.: 5:18-cv-00767-BLF
                                          17   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                              Case No.: 5:18-cv-05619-BLF
                                          18
                                                              Plaintiffs
                                          19         v.
                                                                                            STATEMENT RE FAILURE OF
                                               PERSONALWEB TECHNOLOGIES, LLC and            PERSONALWEB TECHNOLOGIES,
                                          20                                                LLC TO RESPOND TO MOTION TO
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                                                                            COMPEL COMPLIANCE BY
                                          21                  Defendants.                   AMAZON.COM, INC., AMAZON WEB
                                                                                            SERVICES, INC., AND TWITCH
                                          22                                                INTERACTIVE, INC.
                                               PERSONALWEB TECHNOLOGIES, LLC, and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          23
                                                              Plaintiffs,
                                          24         v.
                                          25   TWITCH INTERACTIVE, INC.,
                                          26                  Defendant.
                                          27

                                          28
                                                                                                           CASE NOS. 5:18-md-02834-BLF,
                                               STATEMENT RE PERSONALWEB’S                                        5:18-cv-00767-BLF, and
                                               FAILURE TO RESPOND TO MOTION                                           5:18-cv-05619-BLF
                                                 Case 5:18-md-02834-BLF Document 692 Filed 06/09/21 Page 2 of 2



                                           1          Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc. (collectively,

                                           2   “Amazon”) filed a Motion to Compel Compliance with Court Order on May 21, 2021 (Dkt. 687).

                                           3   PersonalWeb Technologies, LLC had until June 4, 2021 to respond to the motion, and failed to do

                                           4   so. See Civ. L. R. 7-3. Accordingly, the Court should grant Amazon’s motion. Ghazali v. Moran,

                                           5   46 F.3d 52, 53 (9th Cir. 1995) (affirming judgment of dismissal based on pro-se party’s failure to

                                           6   oppose summary judgment motion); see also Civ. L. R. 1-4 (“Failure by counsel or a party to

                                           7   comply with any duly promulgated local rule or any Federal Rule may be a ground for imposition

                                           8   of any authorized sanction.”)

                                           9

                                          10                                               Respectfully submitted,

                                          11   Dated: June 9, 2021                         FENWICK & WEST LLP
                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                               By:
                                                                                                 TODD R. GREGORIAN
                                          14
                                                                                                 Attorneys for AMAZON.COM, INC.,
                                          15                                                     AMAZON WEB SERVICES, INC., and
                                                                                                 TWITCH INTERACTIVE, INC.
                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                                     CASE NOS. 5:18-md-02834-BLF,
                                                STATEMENT RE PERSONALWEB’S                                                 5:18-cv-00767-BLF, and
                                                FAILURE TO RESPOND TO MOTION                   1                                5:18-cv-05619-BLF
